United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1353
                                   ___________

Theresa Catherynne W.                 *
Pryor-Kendrick,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Judge Tom Keith; Robert Scott         *
Parks, Public Defender; Attorney      * [UNPUBLISHED]
Blythe Whiteherd; Mark Burnthall,     *
Probation/Parole Officer,             *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: November 5, 2007
                                 Filed: November 8, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

     Theresa Pryor-Kendrick appeals the district court’s1 dismissal of her 42 U.S.C.
§ 1983 action. We decline to appoint appellate counsel, and we conclude that


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendation of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas, now retired.
dismissal was proper for the reasons stated by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-